DETAILED ACTION
Claims 1-14 (filed 02/28/2022) have been considered in this action.  Claims 1-14 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/28/2022 contains references that have not been provided in accordance with 37 C.F.R. 1.97 and 37 C.F.R. 1.98 in this application nor in parent application US14/927,562.  Specifically, the German office actions for German application DE102014222506, dated 10/20/2015 and 09/30/2021, have not been provided in English, and thus have not been considered.  A translated copy of these references must be provided in order for these references to be considered.  Accordingly, the above references have been crossed out in the attached IDS.

Claim Objections
Claims 1 and 11 are objected to for the following informalities:
The use of the bulleted letters to group and indent the claim limitations is improper. While the use of indentation is preferred and encouraged to improve readability of the claims, the use of the bulleted letters is improper because according to MPEP 608.01(m) “Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995)”. The examiner recommends removing the bulleted letters, while keeping the indentation to each limitation for ease of reading

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each make reference to “a control”, however this term is vague and unclear as to its intended meaning.  Does ‘a control’ refer to a control signal, a control device, a control action, a controller?  Based upon the context of its use in the claims, it is unclear what form or structure ‘a control’ takes, as the control is not modified by any additional descriptor that would clearly indicate its intended use by a person having ordinary skill in the art.  For the sake of compact prosecution, the examiner shall consider ‘a control’ to refer to ‘a controller’ or structures capable of making the engineering hardware conform to the specific defined states.  
Claims 2-10 and 12-14 are dependent upon claims 1 and 11, and thus inherit the rejection under 35 U.S.C. 112(b).

Claims 1-5, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the external interface being able to receive a number of defined states”.  It is unclear whether this element is actually limiting the invention, as this statement does not clearly indicate that the external interface receives a number of defined states, but merely that it is able to, thus making it unclear whether this capability is actually required by the invention or not.  Claiming that a system is capable of performing an action or contains a structure, without positively reciting that that action is performed or that structure exists makes the claim unclear. The phrasing of this limitation is unclear as to whether it is actually limiting the claims.  For the sake of compact prosecution, the examiner shall not consider that the system must actually receive a number of defined states, but merely that it has the capability to as suggested by the literal meaning of the claims.
Claims 2-5 and 8-10 are dependent upon claim 1, and thus inherit the rejection under 35 U.S.C. 112(b).

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from claim 9 what is actually limiting “a plurality of the modules” because it is unclear whether claim 9 is dependent upon claim 1 or an independent claim.  Applicant is seemingly attempting to make claim 9 dependent upon claim 1 and incorporate all of its limitations into “the modules” yet claim 9 establishes itself as a different invention while failing to properly recite its dependence from claim 1.  For the sake of compact prosecution, the examiner shall consider claim 9 to be dependent upon claim 1.
Claim 10 is dependent from claim 9, and thus inherits the rejection under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 states a system having a plurality of the modules of claim 1, it is unclear whether this claim is thus claiming a dependence upon claim 1 or not.  Claim 9 is seemingly attempting to further limit claim 1 by claiming a plurality of modules, yet is directed towards different subject matter (i.e. claim 1 claims a module, while claim 9 claims a system).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is recommended that claim 9 be written to include all of the limitations from claim 1 to establish what limits a module of the plurality of modules, while further claiming that each of the plurality of modules is limited to those structures of claim 1.
Claim 10 is dependent upon claim 9 and thus inherits the rejection under 35 U.S.C. 112(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bühler et al. (WO2006100296, hereinafter Buhler).

In regards to Claim 1, Buhler discloses “A module for a process engineering system having: a. engineering hardware for carrying out a process engineering sub-process” ([page 1] The invention relates to a process plant; The invention relates to a process plant according to the preamble of claim 1.  Such, from DE 103 35 122 Al known system consists of a number of hardware modules, such. B. two pump modules, a mixer module and a dwell module, which serve to mix two reactants and to react. The hardware modules carry out independently of each other given procedural functions by one pump module promotes one and the other pump module the other reactants, the mixer module mixes both reactants and the dwell module is used to complete the reaction of the reactants; [page 4] The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other. The module 1 is a distributor module with controllable valves not shown in detail here for the controlled introduction of two educts (reactants) 12 and 13 into the system and for introducing a flushing fluid 14 into the system. The distributor module 1 is followed by two pump modules 2 and 3 and two flow measuring modules 4 and 5, which serve to convey the two educts 12 and 13 by separate fluid paths and thereby to detect the flow and regulate them by means of the pumps in the pump modules 2 and 3 , In a temperature-controllable reactor module 6, the reactants 12 and 13 are reacted, which is completed in a subsequent residence module 7) “b. a control for local controlling of the process engineering hardware, the control being set up to control the process engineering hardware and bring it to a number of specific defined states;” ([page 2] The commands to be executed by the individual hardware modules to achieve the respective system target state are not generated in the superordinate automation device as in the prior art, but are stored in the individual hardware modules; The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device) “and c. an external interface of the control, the external interface being able to receive a number of defined commands that correspond to the specific defined states of the process engineering hardware” ([page 2] To be traversed system target states are specified by a flow control in a hardware modules higher-level automation device. This sets the Plant set states in control commands, which are passed through a communication device to the hardware modules.  The resulting feedback of the hardware modules to the automation device reflects the actual status of the hardware modules. From all feedback, the actual state of the system is determined in the automation device. The control commands include, for example, in the case of the pump module, switching on the pump and setting and regulating a predetermined flow rate or a predetermined pump pressure; [page 4] 1 shows a very simplified example of a micro process plant with several hardware modules 1 to 8, which perform autonomously predetermined procedural functions, and with a higher-level automation device 9, which together with a Bedienund observation device 10 via a communication link 11, Here a communication bus, with the modules 1 to 8 is connected.   The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other).

In regards to Claim 2, Buhler discloses “The module according to claim 1, wherein the external interface is able to receive exclusively commands that correspond to the specific defined states of the process engineering hardware” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state; wherein they can only receive the system target state, and thus it is exclusive).

In regards to Claim 3, Buhler discloses “The module according to claim 1, wherein the control controls the transition of the process engineering hardware between the specific defined states automatically without commands from outside” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device).  

In regards to Claim 4, Buhler discloses “The module according to claim 1, wherein no intermediate states of the process engineering hardware are addressable via the external interface” ([page 2] The commands to be executed by the individual hardware modules to achieve the respective system target state are not generated in the superordinate automation device as in the prior art, but are stored in the individual hardware modules.  The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device; wherein because only the target states are sent, no other or intermediate states are sent; wherein because the commands are stored in the modules and not the automation device, only those predetermined commands are addressable because the automation device can only receive system target states and nothing else, hence only).

In regards to Claim 7, Buhler discloses “The module according to claim 1, wherein the external interface is additionally set up to receive the defined commands from a superordinate system control” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device;).

In regards to Claim 8, Buhler discloses “The module according to claim 1, wherein the external interface is additionally set up to issue signals to a superordinate system control” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device; [page 3] The latter also preferably applies to error and status messages of the hardware modules, which, in contrast to the prior art, are not reported directly to the higher-level automation device and are first condition-oriented, but which are already condition-oriented in the hardware modules themselves and only then be reported to the automation device. The error and status messages are preferably divided into message classes. As a result, the hardware module can specifically influence the behavior of the automation device, since different message classes cause different reactions of the automation device.  For example, with a "Warning" message class, only a message is sent to the plant operator via the operating and monitoring system, while in the case of the "Disturbance" message class, the running system process is automatically shut down. If individual system target states are subdivided into sub-states, these sub-states are contained in the memory devices of the hardware modules in the system according to the invention and are correspondingly achieved without involvement of the automation device by execution of associated control commands).

In regards to Claim 9, Buhler discloses “A process engineering system having a plurality of the modules according to claim 1” ([page 4] 1 shows a very simplified example of a micro process plant with several hardware modules 1 to 8, which perform autonomously predetermined procedural functions, and with a higher-level automation device 9, which together with a Bedienund observation device 10 via a communication link 11, Here a communication bus, with the modules 1 to 8 is connected.  The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other).

In regards to Claim 10, Buhler discloses “The process engineering system according to claim 9, additionally having a superordinate system control for issuing defined commands that correspond to the specific defined states of the process engineering hardware of the modules” ([page 4] [sic Figure] 1 shows a very simplified example of a micro process plant with several hardware modules 1 to 8, which perform autonomously predetermined procedural functions, and with a higher-level automation device 9, which together with a Bedienund observation device 10 via a communication link 11, Here a communication bus, with the modules 1 to 8 is connected. The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other; [page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device).

In regards to Claim 11, Buhler discloses “A method for controlling a process engineering system,  the system being made up of a plurality of modules, each of which has process engineering hardware for carrying out a process engineering sub- process” ([page 1] The invention relates to a process plant; The invention relates to a process plant according to the preamble of claim 1.  Such, from DE 103 35 122 Al known system consists of a number of hardware modules, such. B. two pump modules, a mixer module and a dwell module, which serve to mix two reactants and to react. The hardware modules carry out independently of each other given procedural functions by one pump module promotes one and the other pump module the other reactants, the mixer module mixes both reactants and the dwell module is used to complete the reaction of the reactants; [page 4] The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other. The module 1 is a distributor module with controllable valves not shown in detail here for the controlled introduction of two educts (reactants) 12 and 13 into the system and for introducing a flushing fluid 14 into the system. The distributor module 1 is followed by two pump modules 2 and 3 and two flow measuring modules 4 and 5, which serve to convey the two educts 12 and 13 by separate fluid paths and thereby to detect the flow and regulate them by means of the pumps in the pump modules 2 and 3 , In a temperature-controllable reactor module 6, the reactants 12 and 13 are reacted, which is completed in a subsequent residence module 7) “as well as a control for locally controlling the process engineering hardware” ([page 2] The commands to be executed by the individual hardware modules to achieve the respective system target state are not generated in the superordinate automation device as in the prior art, but are stored in the individual hardware modules; The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device) “and an external interface of the control, the external interface being able to receive a number of defined commands that correspond to a number of specific defined states of the process engineering hardware” ([page 2] To be traversed system target states are specified by a flow control in a hardware modules higher-level automation device. This sets the Plant set states in control commands, which are passed through a communication device to the hardware modules.  The resulting feedback of the hardware modules to the automation device reflects the actual status of the hardware modules. From all feedback, the actual state of the system is determined in the automation device. The control commands include, for example, in the case of the pump module, switching on the pump and setting and regulating a predetermined flow rate or a predetermined pump pressure.[page 4] 1 shows a very simplified example of a micro process plant with several hardware modules 1 to 8, which perform autonomously predetermined procedural functions, and with a higher-level automation device 9, which together with a Bedienund observation device 10 via a communication link 11, Here a communication bus, with the modules 1 to 8 is connected.   The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other) “and the method having the following steps: a. reception by the external interface of a module of a command from the number of defined commands for the particular module” ([page 2] Plant set states in control commands, which are passed through a communication device to the hardware modules...The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device) “b. automatic control of the process engineering hardware of a module by the corresponding control in accordance with the received command, in order to bring the process engineering hardware of the module to one of the number of specific defined states” ([page 4] The modules 1 to 8 designed for the processing of fluids are lined up according to need and fluidly connected to each other. The module 1 is a distributor module with controllable valves not shown in detail here for the controlled introduction of two educts (reactants) 12 and 13 into the system and for introducing a flushing fluid 14 into the system. The distributor module 1 is followed by two pump modules 2 and 3 and two flow measuring modules 4 and 5, which serve to convey the two educts 12 and 13 by separate fluid paths and thereby to detect the flow and regulate them by means of the pumps in the pump modules 2 and 3 , In a temperature-controllable reactor module 6, the reactants 12 and 13 are reacted, which is completed in a subsequent residence module 7 [page 5] As Figure 2 shows, the automation device 9 includes a flow control 16, which contains the various system states 17, which are passed through in the implementation of the technical process, but also in case of disturbances. When sequentially calling up the system states 17, these are used as plant set states to the individual modules 1 to 8, here z. B. the module 2, transmitted. The modules 1 to 8 each contain memory means 18 in which control commands 19 to be executed in the respective module 2 are stored in order to achieve the different system target states 17. With these control commands 2 individual functions 20 are exercised within the module, z).

In regards to Claim 12, Buhler discloses “The method according to claim 11, additionally having at least one of the following steps: reception by at least one of the modules of defined commands from modules connected upstream or downstream or in parallel; and - reception by at least one of the modules of defined commands from a superordinate control” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device;).
	
In regards to Claim 13, Buhler discloses “The method according to claim 11, additionally having at least one of the following steps: - issuing by at least one of the modules of defined commands to modules connected upstream or downstream or in parallel; and/or - issuing by at least one of the modules of data to a superordinate control” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device; [page 3] The latter also preferably applies to error and status messages of the hardware modules, which, in contrast to the prior art, are not reported directly to the higher-level automation device and are first condition-oriented, but which are already condition-oriented in the hardware modules themselves and only then be reported to the automation device. The error and status messages are preferably divided into message classes. As a result, the hardware module can specifically influence the behavior of the automation device, since different message classes cause different reactions of the automation device.  For example, with a "Warning" message class, only a message is sent to the plant operator via the operating and monitoring system, while in the case of the "Disturbance" message class, the running system process is automatically shut down. If individual system target states are subdivided into sub-states, these sub-states are contained in the memory devices of the hardware modules in the system according to the invention and are correspondingly achieved without involvement of the automation device by execution of associated control commands).

In regards to Claim 14, Buhler discloses “The method according to claim 11, additionally having the following step: issuing by at least one of the modules of a module-specific control pattern to the superordinate control” ([page 2] The hardware modules receive from the higher-level automation device only the respective current system target state, on the basis of which the hardware modules themselves determine or generate the control commands required for the achievement of the respective system target state. These control commands are processed in the hardware modules without participation of the automation device, wherein only the achievement of the respective system target state is reported via the communication device to the automation device; [page 3] The latter also preferably applies to error and status messages of the hardware modules, which, in contrast to the prior art, are not reported directly to the higher-level automation device and are first condition-oriented, but which are already condition-oriented in the hardware modules themselves and only then be reported to the automation device. The error and status messages are preferably divided into message classes. As a result, the hardware module can specifically influence the behavior of the automation device, since different message classes cause different reactions of the automation device.  For example, with a "Warning" message class, only a message is sent to the plant operator via the operating and monitoring system, while in the case of the "Disturbance" message class, the running system process is automatically shut down. If individual system target states are subdivided into sub-states, these sub-states are contained in the memory devices of the hardware modules in the system according to the invention and are correspondingly achieved without involvement of the automation device by execution of associated control commands).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler as applied to claim 1 above, and further in view of Delaney et al. (US 6848933, hereinafter Delaney).

In regards to Claim 5, Buhler teaches the modules that accept commands and locally control to specific defined states for a process engineering system as incorporated by claim 1 above.
Buhler fails to teach “The module according to claim 1, wherein the external interface is additionally set up to issue defined commands to modules that are connected upstream or downstream or in parallel”.
Delaney teaches “The module according to claim 1, wherein the external interface is additionally set up to issue defined commands to modules that are connected upstream or downstream or in parallel” ([col 5 line 55]  A module and/or series of modules are provided that clamp to a cable (e.g., flat four-conductor cable, and/or bridge to other media than cable), the modules having associated logic and inter-module communications for control. This includes relatively inexpensive power distribution, interconnection (such as for example to photoelectric sensors and actuators such as air valves or motor controllers) and motion logic for industrial conveyor systems; [col 10 line 35] FIG. 8 illustrates a more detailed signal diagram 800 in accordance with the present invention. This includes a logic module 804 receiving own zone photo states at 810, own zone switch inputs such as a slug inputs at 814, own zone external release inputs at 818, inputs from, and outputs to, downstream zones at 822, the outputs including a sleep awake command at 824, and slug input signals from downstream modules at 830. At 834, a sleep awake input command can be received by the logic module 804. Outputs sent by the logic module 804 include output to own zone actuator at 840, general outputs to upstream modules at 844, and other upstream command outputs at 848. As illustrated, sleep and jam functions can be provided at 850, whereas on and off delay functions can also be provided at 854. FIGS. 9-12 illustrate general signal flow diagrams for accumulate, transport, sleep and jam communications in accordance with the present invention. FIG. 9 illustrates a diagram 900, depicting zone modules having basic transport and accumulation logic. Respective zones employ a photo state from an upstream zone X+1, and two downstream zones, as well as its own photo state, wherein a photo state of the zone two positions further downstream such as X-2 that is relayed through a zone downstream such as X-1. FIG. 10 is a diagram 1000 depicting aspects of sleep communications. For Sleep logic, upstream zone X+1 detects inactivity in its area and enables sleeping in a downstream zone X. Zone X goes to sleep when its own eye and incoming area are clear. Similarly, when Zone X becomes inactive it enables sleep in a downstream zone X-1, wherein releasing sleep enable reactivates the zone).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses modules with local controllers that control their respective hardware to received specific defined states as taught by Buhler, with the functionality of allowing modules to pass commands from modules to other modules either upstream, downstream, or in parallel as taught by Delaney, because by incorporating this feature it would offload the processing require of the automation device to process the state of the system, because these commands and feedbacks can instead be issued directly to the other modules.  Delaney offers specific improvements by being able to issue commands from one module to another, such as waking up another module just in time for it to become active and process material.  Such an improvement would be beneficial to Buhler because improved efficiency would be achieved by not needing the modules to actively keep their hardware running even during downtime, and instead only prepare its hardware for processing when a wake command is received from an upstream module.  Furthermore, both Buhler and Delaney can be considered in the same technological environment as both deal with manufacturing systems that use modular technology to offer control of the modules through a system bus (i.e. common data communication interface), thus making further obvious their combination.  By combining these elements, it can be considered taking the know ability of modules to send commands amongst one another to achieve a specific defined state as taught by Delaney, and incorporating this feature into Buhler such that the modules that accept commands from a superordinate device are also able to accept commands from other modules to drive the modules into specific defined states.

In regards to Claim 6, Buhler teaches the modules that accept commands and locally control to specific defined states for a process engineering system as incorporated by claim 1 above.
Buhler fails to teach “The module according to claim 1, wherein the external interface is set up to receive the defined commands from modules that are connected upstream or downstream or in parallel”.
Delaney teaches “The module according to claim 1, wherein the external interface is set up to receive the defined commands from modules that are connected upstream or downstream or in parallel” ([col 5 line 55]  A module and/or series of modules are provided that clamp to a cable (e.g., flat four-conductor cable, and/or bridge to other media than cable), the modules having associated logic and inter-module communications for control. This includes relatively inexpensive power distribution, interconnection (such as for example to photoelectric sensors and actuators such as air valves or motor controllers) and motion logic for industrial conveyor systems; [col 10 line 35] FIG. 8 illustrates a more detailed signal diagram 800 in accordance with the present invention. This includes a logic module 804 receiving own zone photo states at 810, own zone switch inputs such as a slug inputs at 814, own zone external release inputs at 818, inputs from, and outputs to, downstream zones at 822, the outputs including a sleep awake command at 824, and slug input signals from downstream modules at 830. At 834, a sleep awake input command can be received by the logic module 804. Outputs sent by the logic module 804 include output to own zone actuator at 840, general outputs to upstream modules at 844, and other upstream command outputs at 848. As illustrated, sleep and jam functions can be provided at 850, whereas on and off delay functions can also be provided at 854. FIGS. 9-12 illustrate general signal flow diagrams for accumulate, transport, sleep and jam communications in accordance with the present invention. FIG. 9 illustrates a diagram 900, depicting zone modules having basic transport and accumulation logic. Respective zones employ a photo state from an upstream zone X+1, and two downstream zones, as well as its own photo state, wherein a photo state of the zone two positions further downstream such as X-2 that is relayed through a zone downstream such as X-1. FIG. 10 is a diagram 1000 depicting aspects of sleep communications. For Sleep logic, upstream zone X+1 detects inactivity in its area and enables sleeping in a downstream zone X. Zone X goes to sleep when its own eye and incoming area are clear. Similarly, when Zone X becomes inactive it enables sleep in a downstream zone X-1, wherein releasing sleep enable reactivates the zone).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the system that uses modules with local controllers that control their respective hardware to received specific defined states as taught by Buhler, with the functionality of allowing modules to pass commands from modules to other modules either upstream, downstream, or in parallel as taught by Delaney, because by incorporating this feature it would offload the processing require of the automation device to process the state of the system, because these commands and feedbacks can instead be issued directly to the other modules.  Delaney offers specific improvements by being able to issue commands from one module to another, such as waking up another module just in time for it to become active and process material.  Such an improvement would be beneficial to Buhler because improved efficiency would be achieved by not needing the modules to actively keep their hardware running even during downtime, and instead only prepare its hardware for processing when a wake command is received from an upstream module.  Furthermore, both Buhler and Delaney can be considered in the same technological environment as both deal with manufacturing systems that use modular technology to offer control of the modules through a system bus (i.e. common data communication interface), thus making further obvious their combination.  By combining these elements, it can be considered taking the know ability of modules to send commands amongst one another to achieve a specific defined state as taught by Delaney, and incorporating this feature into Buhler such that the modules that accept commands from a superordinate device are also able to accept commands from other modules to drive the modules into specific defined states.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116